ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that RICHARD J. ZEITLER of COLONIA, who was admitted to the bar of this State in 1966, should be reprimanded for violating RPC 1.15(b) (improper release of escrow funds), and good cause appearing;
It is ORDERED that RICHARD J. ZEITLER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.